DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
Page 2, para. [0007], last line, “Pe, the exchange …” it is unknown what Pe stand for.
Page 2, the paragraphs numbering is incorrect, the paragraph numbers goes from [0007] to [0010]
Page 6, para. [0019], line 5, “monitor 12” examiner believe this is a typographical error as the spec meant to say “monitor 13”
Page 9, para. [0036], line 18, “I/F 34 by radio” examiner believe this is “ I/F 34 by radio communication”
Page 10, para. [0040], line 11. “the processor 12 by radio” examiner believe this is meant “ the processor 12 by radio communication”.
Page 12, para. [0048], line 18, “ I/F by radio” Examiner believe this is meant  “ I/F 23 by radio communication”
Appropriate correction is required.

Claim Objections
Claims 12 and 13 objected to because of the following informalities:
Claim 12, last line, “the receiving portion wiredly or by radio” the examiner believe this is meant to be “ the receiving portion through wire or by radio communication”
Claim 13, last line, “circuit by radio” the examiner believe this meant to be “circuit by radio communication”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 12, line 19, recite “a third radio communication circuit”, the specification do not specify a third communication circuit. The examiner will examine it as a radio communication circuit.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (JP 2009/072518) hereinafter Abe in view of Kaiki et al. (JP-2013/009908) hereinafter Kaiki.

Regarding claim 1, Abe discloses, A wireless endoscope apparatus (2, Fig. 1) comprising: a first wireless endoscope (10, Fig. 1) that can be driven by a first battery (84, Fig. 5); a second wireless endoscope (11, Fig. 1) that can be driven by a second battery (84, Fig. 5); a receiver (12, Fig. 1) capable of radio communication (abstract) with the first wireless endoscope (10, Fig. 1) and the second wireless endoscope (11, Fig. 1); a first memory (52, Fig. 3) provided in the first wireless endoscope (10, Fig. 1) and configured to store setting information specifying operation condition of the first wireless endoscope (para. [0027], “the memory 52, setting information indicating the use and performance of the electronic endoscope”); a second memory (52, Fig. 3, endoscope 10 and 11 have the same build) provided in the second wireless endoscope (11, Fig. 1) and being capable of storing the setting information (para. [0027], “the memory 52, setting information indicating the use and performance of the electronic endoscope”); the first wireless endoscope (10, Fig. 1 of Abe) that is in an operating state (para. [0013] of Abe), via the radio communication (para. [0013] of Abe) and, while the first wireless endoscope (10, Fig. 1 of Abe) is in the operating state

Abe does not expressly disclose, a third memory provided in the receiver and being capable of storing the setting information; control device provided in the receiver and configured to receive the setting information stored in the first memory from and store the setting information in the third memory, transmit the setting information to the second wireless endoscope that is in a standby state different from the operating state so that the setting information is stored in the second memory

Kaiki teaches, an analogous endoscope that shares data and programs adapted to an environment for use in an endoscope system, the videoscope transmits adjustment data and programs related to image processing to an EEPROM, when a new endoscope is connected to the processor, the processor transmits the adjustment data and programs stored in the EEPROM to the currently connected endoscope (Abstract), Kaiki further teaches, a third memory (23, processor-side memory, Fig. 1) provided in the receiver (20, Fig. 1) and being capable of storing the setting information (para. [0044]); control device (26, Fig. 1) provided in the receiver (20, Fig. 1 of Kaiki) and configured to receive the setting information stored in the first memory (19, Fig. 1 of Kaiki) from the first wireless endoscope (10, Fig. 1 of Abe) that is in an operating state in which it is possible to pick up an image (para. [0013] of Abe), via the radio communication (para. [0013] of Abe) and store the setting information in the third memory (23, Fig. 1 of Kaiki) and, while the first wireless endoscope (10, Fig. 1 of Abe) is in the operating state, transmit the setting information to the second wireless endoscope that is in a standby state different from the operating state so that the setting information is stored in the second memory (para. [0058] of Kaiki)
(para. [0044]). and the control device within the receiver verifies the connected endoscope is of the same model as the previously connected endoscope prior to transmitting adjustment data from the third memory to the connected endoscope (para. [0048]).  Therefore, the adjustment data  transmitted to the connected endoscope is optimized for the type of endoscope being used and portion of the body the endoscope is being used within (para. [0049]).
The modified device of Abe in view of Kaiki will hereinafter be referred to as the modified device of Abe and Kaiki.

Regarding claim 2, the modified device of Abe and Kaiki teaches claim1, and further teaches, the reception of the setting information from the first wireless endoscope (10, Fig. 1 of Abe) and the transmission of the setting information to the second wireless endoscope (11, Fig. 1 of Abe) by the control device (26, Fig. 1 of Kaiki) are performed each time the operation condition of the first wireless endoscope is set (Para. [0059] of Kaiki).

Regarding claim 3, the modified device of Abe and Kaiki teaches as claim 2, and further teaches, the setting of the operation condition of the first wireless endoscope (10, Fig. 1 of Abe) can be performed by an operation device (keyboard 70 or front panel button 80, Fig 1 of Kaiki) provided in the first wireless endoscope (10, Fig. 1 of Abe) or the receiver (para. [0043] of Kaiki)

Regarding claim 4, the modified device of Abe and Kaiki teaches claim 1, Further teaches, the transmission of the setting information to the second wireless endoscope (11, Fig.1 of Abe) by the control device (26, Fig.1 of Kaiki) is performed for each predetermined cycle (Para.[0065] of Kaiki).

Regarding claim 5, the modified device of Abe and Kaiki teaches claim 1, Further teaches, the operating state is a state in which a power source of the first wireless endoscope (10, Fig. 1 of Abe) is on, and the standby state is a state in which a power source of the second wireless endoscope (11, Fig. 1 of Abe) is off (para. [0056] of Abe).

Regarding claim 6, the modified device of Abe and Kaiki teaches claim 1, further teaches, a holding member (21, Fig. 1 of Abe) configured to hold the second wireless endoscope (11, Fig. 1 of Abe), wherein the control device transmits the setting information to the second wireless endoscope (11, Fig. 1 of Abe) when the second wireless endoscope is held by the holding member (para. [0013] of Abe).

Regarding claim 7, the modified device of Abe and Kaiki teaches claim 6, and further teaches a charging circuit (39, Fig. 4 of Abe) configured to charge the second battery (84, Fig. 4 of Abe), wherein the charging circuit charges the second battery when the second wireless endoscope (11, Fig. 1 of Abe) that is in the standby state is held by the holding member (21, Fig. 1, Para. [0023] of Abe).

Regarding claim 10, the modified device of Abe and Kaiki teaches claim1, further teaches, the first wireless endoscope (10, Fig. 1 of Abe) comprises a first radio communication circuit (Fig. 3 of Abe) for transmitting an image signal (para. [0013] of Abe) of a first endoscopic image acquired by the first wireless endoscope (10, Fig. 1 of Abe) to the receiver (20, Fig. 1 of Kaiki) by the radio communication (Antenna 50, Fig. 3 of Abe); the receiver (20, Fig. 1 of Kaiki) comprises a second radio communication circuit (Fig. 3 of Abe) for receiving the image signal (para. [0013] of Abe) of the first endoscopic image from the first wireless endoscope (10, Fig. 1 of Abe) by the radio communication (50, Fig. 3 of Abe); the receiver (20, Fig. 1 of Kaiki) comprises a transmitting circuit (26, Fig. 1 of Kaiki) for transmitting the setting information (Para. [0041] of Kaiki) to the second wireless endoscope (11, Fig. 1 of Abe); and the second wireless endoscope comprises a receiving circuit (16, Fig. 1 of Kaiki) for receiving the setting information from the receiver (para. [0041] of Kaiki).

Regarding claim 11, the modified device of Abe and Kaiki teaches claim10, further teaches, the first radio communication circuit (51, Fig. 3, Para. [0027] of Abe) is capable of transmitting not only the image signal (Para. [0013] of Abe) of the first endoscopic image but also the setting information to the receiver by the radio communication (Para. [0027] of Abe).

Regarding claim 12, the modified device of Abe and Kaiki teaches claim 10, Further teaches, the second wireless endoscope (11, Fig. 1 of Abe) comprises a third radio communication circuit (38, Fig. 3 of Abe) for transmitting an image signal of a second endoscopic image acquired by the second wireless endoscope (11, Fig 1 of Abe) to the second radio communication portion of the receiver by the radio communication (Para. [0027] of Abe); the second wireless endoscope (11, Fig. 1 of Abe) can be in the operating state and the standby state (para. [0056] of Abe); in the operating state, the second wireless endoscope is capable of transmitting the image signal (para. [0013] of Abe) of the second endoscopic image and the setting information from the third radio communication circuit to the receiver (12, Fig. 1 of Abe); and in the standby state, the second wireless endoscope is capable of receiving the setting information by the receiving portion wiredly (connection between 26 and 16 in the device of Kaiki) or by radio (Fig. 3 communication between 50 and 22 in the device of Abe).

Regarding claim 13, the modified device of Abe and Kaiki teaches claim 10, further teaches, the transmitting circuit (38, Fig. 3 of Abe) transmits the setting information to the receiving circuit by radio (para. [0018] of Abe).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (JP 2009072518) hereinafter Abe in view of Kaiki et al. (JP-2013/009908) hereinafter Kaiki and further view of Kiyoshi et al. (JP 4813349) hereinafter Kiyoshi.


Regarding claim 8, the modified device of Abe and Kaiki teaches claim1, further teaches, the setting information includes at least one of information about a communication channel for the radio communication between the first wireless endoscope and the receiver (Para. [0052] of Abe).
 The device of Abe and Kaiki do not expressly disclose, and information about allocation of functions to operation buttons of the first wireless endoscope.
	Kiyoshi teaches, an endoscope system having at least two or more endoscopes provided with operation switches, an operation panel 15 to setting the functions to be allotted among operation switches SW1 to SW3, a memory 33 to record the respective functions set by the operation panel 15 corresponding to the operation switches SW1 to SW3 of the first and second camera heads 12, 24, and the CPU 31 of a system controller 17 that controls the performance of the allotted functions on the basis of the set data recorded in the memory 33 (Abstract). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kiyoshi that teaches the storing of information allocated to functions of button to the device of Abe and Kaiki. This combinations would have been (Para. [0012])

Claim 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (JP 2009072518) hereinafter Abe in view of Kaiki et al. (JP-2013/009908) hereinafter Kaiki and further view of Onishi et al. (US 2001/0055061) hereinafter Onishi

Regarding claim 9, the modified device of Abe and Kaiki teaches claim1, the modified device of Abe and Kaiki do not expressly teach that the first and second wireless endoscopes can be in both of the operating state and the standby state.
Onishi teaches, an endoscope comprise of image pickup elements for picking up images and transmission circuits and the for transmitting the picked up images with radio waves of different frequencies (Abstract), Onishi further teaches, the first (2A, Fig. 1) and second wireless (2B, Fig. 1) endoscopes can be in both of the operating state and the standby state (Para. [0079] - [0080]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the endoscopes of Abe and Kaiki to allow both endoscopes to operate or standby state as taught by Onishi, this would have been advantageous since it would allow any operation to be rapidly performed. (Para [0081]) 

Regarding claim 15, the modified device of Abe and Kaiki teaches claim1, Abe and Kaiki do not expressly teach, the receiver is a video processor configured to receive an image signal from the first and second wireless endoscopes, and generate an endoscopic image to be displayed on a monitor.
(5, Fig. 1) is a video processor (Para. [0052]) configured to receive an image signal from the first (2A, Fig. 1) and second wireless (2B, Fig. 1) endoscopes, and generate an endoscopic image to be displayed on a monitor (6, Fig. 1, Para. [0052]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the receiver of Abe and Kaiki to include a video processor as taught by Onishi, it would be advantageous to allow the signal received and processed from first and second endoscope to be displayed on a monitor (para. [0013] and [0018]).   

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (JP 2009072518) hereinafter Abe in view of Kaiki et al. (JP-2013/009908) hereinafter Kaiki and further view of Hiroyuki et al. (JP 2014/204892) hereinafter Hiroyuki.

Regarding claim 14, the modified device of Abe and Kaiki teaches claim 1, further teaches, the transmission of the setting information to the second wireless endoscope (11, Fig. 1 of Abe) is performed by near field radio communication.
However Abe and Kaiki do not expressly teach Near field radio communication.
	Hiroyuki teaches, an endoscope system with ensured communication between an electronic endoscope and a processor device by preventing a problem of noise or security caused by interference of a radio wave without requiring complex setting for radio communication. (Abstract). Hiroyuki further teaches, near field communication radio waves transmitted by near field radio communication (27, Fig. 6).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the endoscope of Abe and Kaiki to include the near field radio communication as taught by Hiroyuki, since this modification would allow the receiver to communicate (Para. [0010])
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JAMAL AL KHATIB whose telephone number is (571)272-8718.  The examiner can normally be reached on Monday -Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571)272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMIR JAMAL AL KHATIB/Examiner, Art Unit 3795